Citation Nr: 0315923	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The appellant had active duty for training (ACDUTRA) from 
January 1992 to August 1992.  This case comes before the 
Board of Veterans' Appeals (Board) from a November 1993 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

Following a February 1997 remand by the Board, in July 2000 
the Board denied service connection for an acquired 
psychiatric disorder-finding that an obsessive compulsive 
disorder clearly and unmistakably existed prior to service 
and was manifested by only a temporary flare-up of symptoms 
during service, which were relieved by treatment and 
medications.  Thereafter, on appeal to the United States 
Court of Appeals for Veterans Claims (Court), in a June 2001 
Order that decision was vacated and the case was remanded to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. NO. 106-475, 114 Stat. 2096 
(November 9, 2000).  The VCAA has now been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and implementing regulations were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Upon receiving the case back from the Court, the Board issued 
another decision in May 2002 again denying the claim-
essentially making the same factual and legal conclusions and 
determining that there had been compliance with the VCAA.  
However, on appeal to the Court and following a Joint Motion 
for Remand, in a January 2003 Order the Court vacated the May 
2002 Board decision and again remanded the case for 
readjudication consistent with the Joint Motion.  The Joint 
Motion, essentially, stated that the appellant had not been 
fully informed of the duty to notify who would obtain which 
evidence, citing Charles v. Principi, 16 Vet. App. 370, 373 
(2002) and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Aside from the duty to notify (and, specifically, of who is 
responsible for what), the VCAA also eliminated the concept 
of a well-grounded claim, redefined VA's obligations with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, in the appellant's VA Form 9 of June 1994 he 
requested a hearing before a Member of the Board (now 
Veterans Law Judge) and also stated that "[P]rior to BVA 
consideration" he wanted a personal hearing in Boston, 
Massachusetts.  He then testified at an August 1994 RO 
hearing but was never provided the opportunity to testify 
before a Veterans Law Judge.  There is no written statement 
or other indication in his claims file that he requested the 
RO hearing in lieu of a travel Board hearing.  So he still 
has a right to a travel Board hearing, and one must be 
scheduled.  38 C.F.R. §§ 20.700, 20.704 (2002).  

Therefore, for these reasons, a remand is required.  
Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran must be scheduled for a 
travel Board hearing in accordance with 
the docket number of his appeal.  He 
should be appropriately notified of the 
date, time and location of his hearing, 
and a copy of this letter must be placed 
in his claims file  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing before a 
Veterans Law Judge (or any other type of 
hearing before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


